Citation Nr: 1232700	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-20 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage affecting the left side of the head, left shoulder, and left arm, claimed as due to left carotid endarterectomy surgery performed by VA in March 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage affecting the left side of the head, left shoulder, and left arm, claimed as due to left carotid endarterectomy surgery performed by VA in March 2004.

In March 2011, the Board remanded the case to the RO in order to afford the Veteran a Board hearing at the RO, as he had requested.  In April and May 2011, the Veteran was notified, and then reminded, of the time and place of the hearing.  See 38 C.F.R. § 20.704(b).  However, he failed to report.  Although the RO later informed him, in August 2011, that he had again been placed on the list of persons wanting to appear at a Board hearing at the RO, the record shows that no motion for new hearing was received following his failure to appear for the initial hearing in May 2011.  As such, the August 2011 notice letter was sent in error.  His appeal must be processed as though the request for hearing has been withdrawn.  38 C.F.R. § 20.704(d).

In September 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional evidentiary development.  After taking further action, the AMC confirmed and continued the prior denial and returned the case to the Board.

In a written submission dated in July 2012, the Veteran's representative raised the issue of the Veteran's entitlement to service connection for a degenerative disease of the cervical spine.  Inasmuch as that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance, the Board does not have jurisdiction to consider it.  The matter is referred to the AOJ for appropriate action.

In August 2012, the Board granted a motion, filed by the Veteran's representative, to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

For the reasons set forth below, the issue developed for appeal is again being REMANDED to the RO, via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

When this case was remanded in September 2011, the Board requested, among other things, that the AOJ obtain the surgical report/narrative summary (i.e., the surgeon's description of the actions taken during the course of the operation) for the March 2004 left carotid endarterectomy operation.  The Board also requested that the Veteran be scheduled for a VA examination in order to obtain an opinion from a neurologist as to whether any current neurological disability affecting the left side of the head, left shoulder, and/or left arm was related to the March 2004 surgery and associated treatment.  In so doing, the examiner was to provide the medical basis for his or her conclusions.

Unfortunately, the requested development has not been fully completed.  Although the record shows that the AOJ printed and associated with the claims file additional VA medical records that included, among other things, a duplicate of a March 2004 "Brief (Preliminary) Operation Note" (a copy of which was already in the claims file when the Board remanded the case in September 2011), the record does not reflect that any particular effort was made to obtain the full surgical report/narrative summary pertaining to the March 2004 surgery, as requested in the remand.  Under the circumstances, the Board cannot conclude that reasonable efforts to obtain that evidence have been exhausted.  See 38 C.F.R. § 3.159(c)(2) (indicating that VA may end its efforts to obtain Federal records only if VA concludes that the records sought do not exist or that further efforts to obtain the records would be futile).
 
As for the neurological examination, the record shows that the Veteran was afforded the requested examination in November 2011.  The examiner opined that the Veteran had subjective pain of the head, left shoulder, and left arm, and that his symptoms were unrelated to the carotid endarterectomy in March 2004.  The examiner concluded that the symptoms were, rather, the result of the natural progression of degenerative disc disease of the cervical spine.  However, the examiner did not provide a substantive medical basis for his conclusions, as requested in the remand.

In arriving at his conclusions, the examiner did not discuss, for example, the medical significance of a March 2004 clinical note wherein the surgeon who performed the left carotid endarterectomy indicated that the Veteran's postoperative complaints of left-sided headache could be related to the incision and division of the greater auricular nerve, performed for distal exposure.  Nor did the examiner discuss the significance of a May 2004 record reflecting the Veteran's continued complaints of headache, with pain also behind the left ear; a May 2004 record showing complaints of numbness about the jaw and ear, with occasionally sharp post-auricular pain; clinical entries by a VA nurse and VA physician, dated in August 2004 and November 2004, respectively, showing onset of atrophy of the left shoulder and suggesting that the Veteran's complaints relative to his shoulder could be, or were likely, the result of body positioning during the March 2004 surgery, to include plexus stretch/compression during anesthesia; clinical records reflecting the Veteran's continued complaints of discomfort in his left shoulder, left neck, ear, cheek, and jaw subsequent to January 2005 (the date of his claim for service connection); a January 2005 record concluding that, although x-rays showed degenerative changes of the cervical spine, electromyography and nerve conduction studies were at that time thought to be consistent with an old left pan-brachioplexopathy with marked involvement of the axillary nerve; a September 2006 clinical record noting a history of left-sided carotid surgery in 2004, with residual discomfort in the region of the greater auricular nerve, numbness of the earlobe, and occipital discomfort; and the statements from the Veteran and his son with respect to continuity of symptoms since the date of the surgery in March 2004, or just several days thereafter.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the record in this case does not reflect that the development sought has been fully completed, the Board has no choice but to return this case to the AOJ.  Another remand is required.  38 C.F.R. § 19.9 (2011).

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Asheville, North Carolina were last obtained by the AOJ on September 19, 2011.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make efforts to obtain a copy of the full surgical report/narrative summary (i.e., the surgeon's description of the actions taken during the course of the operation) for the March 2004 left carotid endarterectomy operation; to include contacting the VAMC in Asheville, North Carolina, to request the evidence directly, if necessary.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.  If the evidence is not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Asheville, North Carolina since September 19, 2011.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination by a neurologist. The examiner should review the claims file.  All studies and/or tests deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should offer an opinion with respect to each of the following questions:

a.  Does the Veteran have a current, identifiable neurological disability of the head, left shoulder, and/or left arm?  If so, please provide a diagnosis for each such disability.

b.  Has the Veteran had an identifiable neurological disability of the head, left shoulder, and/or left arm at any time since January 2005 (when he filed his claim for service connection), other than the disabilities identified in (a), above?  If so, please provide a diagnosis for each such disability.

c.  If the Veteran has had an identifiable neurological disability of the head, left shoulder, and/or left arm at any time since January 2005, is it at least as likely as not (i.e., is it 50 percent or more probable) that the disability is/was the result of the Veteran's March 2004 left carotid endarterectomy?  

d.  If the Veteran has had an identifiable neurological disability of the head, left shoulder, and/or left arm at any time since January 2005, and it is at least as likely as not that the disability is/was the result of the Veteran's March 2004 left carotid endarterectomy, was the disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the course of the surgery or other treatment?

e.  If the Veteran has had an identifiable neurological disability of the head, left shoulder, and/or left arm at any time since January 2005, and it is at least as likely as not that the disability is/was the result of the Veteran's March 2004 left carotid endarterectomy, is the neurological disability an event/injury that a reasonable health care provider would have foreseen as resulting from the surgery/treatment?  That is to say, was the risk of such additional disability the type of risk a reasonable health care provider would have considered an ordinary risk of treatment?

In addressing these questions, the examiner should discuss the medical significance, if any, of a March 2004 clinical note wherein the surgeon who performed the left carotid endarterectomy indicated that the Veteran's postoperative complaints of left-sided headache could be related to the incision and division of the greater auricular nerve, performed for distal exposure.

The examiner should also discuss the significance of a May 2004 record reflecting the Veteran's continued complaints of headache, with pain also behind the left ear; a May 2004 record showing complaints of numbness about the jaw and ear, with occasionally sharp post-auricular pain; clinical entries by a VA nurse and VA physician, dated in August 2004 and November 2004, respectively, showing onset of left shoulder atrophy and suggesting that the Veteran's complaints relative to his left shoulder could be, or were likely, the result of body positioning during the March 2004 surgery, to include plexus stretch/compression during anesthesia; clinical records reflecting the Veteran's continued complaints of discomfort in his left shoulder, left neck, ear, cheek, and jaw subsequent to January 2005; a January 2005 record concluding that, although x-rays showed degenerative changes of the cervical spine, electromyography and nerve conduction studies were at that time thought to be consistent with an old left pan-brachioplexopathy with marked involvement of the axillary nerve; a September 2006 clinical record noting a history of left-sided carotid surgery in 2004, with residual discomfort in the region of the greater auricular nerve, numbness of the earlobe, and occipital discomfort; and statements from the Veteran and his son with respect to continuity of symptoms since the date of the surgery in March 2004, or just several days thereafter.

A complete medical rationale should be provided for all opinions expressed.

4.  After conducting any additional development deemed necessary, the claim should again be reviewed.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

